Case 1:19-cv-01021-DDD-JPM Document 2 Filed 08/07/19 Page 1 of 2 PageID #: 50




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              ALEXANDRIA DIVISION

DEREK RABALAIS & PAMELA   * CIVIL ACTION NO.:
RABALAIS, INDIVIDUALLY AND ON
                          *
BEHALF OF THEIR MINOR CHILD,
                          *
ADDIE CLAIRE RABALAIS & OLIVIA
                          *
RABALAIS                  *
      Plaintiffs          * SECTION:
                          *
VERSUS                    *
                          *
STRATEGIC RESTAURANTS     *
ACQUISITION COMPANY, LLC, * MAG. JUDGE:
D/B/A BURGER KING, ET AL  *
        Defendants        *
***************************

                         NAVIGATORS INSURANCE COMPANY’S
                          RULE 7.1 DISCLOSURE STATEMENT

       NOW      INTO     COURT,      comes    Defendant,   Navigators    Insurance   Company

(“Navigators”), and submits this Disclosure Statement pursuant to Rule 7.1 of the Federal Rules

of Civil Procedure:

       Navigators is owned one-hundred percent (100%) by The Navigators Group, Inc., which

is owned one-hundred percent (100%) by The Hartford Financial Services Group, Inc. No parent

entity or publicly held entity owns 10% or more of the stock of The Hartford Financial Services

Group, Inc.

Dated: August 7, 2019.
Case 1:19-cv-01021-DDD-JPM Document 2 Filed 08/07/19 Page 2 of 2 PageID #: 51




                                            Respectfully Submitted,

                                            s/ Rachel G. Webre
                                            RACHEL G. WEBRE (No. 26907)
                                            MICHAEL D. CANGELOSI (No. 30427)
                                            GIEGER, LABORDE & LAPEROUSE, L.L.C.
                                            Hancock Whitney Center
                                            701 Poydras Street, Suite 4800
                                            New Orleans, Louisiana 70139
                                            Telephone: (504) 561-0400
                                            Facsimile: (504) 561-1011
                                            Email: rwebre@glllaw.com;
                                            mcangelosi@glllaw.com

                                            Attorneys for Navigators Insurance Company




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing pleadings has been electronically

filed this date and delivered to all counsel of record by Notice of Electronic Filing from the

Court, by depositing a copy of same in the United States mail, first class postage prepaid and

properly addressed, by hand delivery, via facsimile transmission or via electronic mail from the

undersigned counsel, this 7th day of August, 2019.


                                            /s/ Rachel G. Webre
                                            RACHEL G. WEBRE




                                               2
